Steinle, J.
This cause embraced the claim of the trustees of the estate of Charles Hafemann for $1,748.64 against the estate of Catherine R. Hafemann. The trial court considered and determined this claim in the case of Will of Hafemann, ante, p. 641, 62 N. W. (2d) 561. Findings of fact and conclusions of law identical with those in said case were filed herein. The disposition of the claim of the trustees herein against the estate of Catherine R. Hafemann is covered in the opinion in the case of Will of Hafemann, supra.
By the Court. — Order affirmed.